Case 19-12556-KCF           Doc 55     Filed 09/03/19 Entered 09/03/19 19:30:11        Desc Main
                                      Document      Page 1 of 5




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 MCDONNELL CROWLEY, LLC
 115 Maple Avenue – Suite 201
 Red Bank, NJ 07701
 (732) 383-7233
 Brian T. Crowley
 bcrowley@mchfirm.com
 Counsel to John M. McDonnell, Chapter 7
 Trustee

 In re:                                                Case No. 19-12556 (KCF)

 ELIA J. ZOIS and MARIANA ZOIS,                        Honorable Kathryn C. Ferguson

                         Debtors.                      Chapter 7




                  Recommended Local Form:            Followed
                                                                         Modified


                  APPLICATION FOR RETENTION OF SPECIAL COUNSEL
               AND CERTIFICATE OF COMPLIANCE WITH D.N.J. LBR 2014-1(a)
          1.      The applicant, John M. McDonnell, is the

                  Trustee:            Chap. 7          Chap. 11          Chap. 13.

                  Debtor:              Chap. 11          Chap. 13

                  Official Committee of ________________________

          2.      The applicant seeks to retain the following professional, Perkins Coie LLP
                  (“Perkins”), to serve as:

                  Attorney for:        Trustee           Debtor-in-Possession



145564587.1
Case 19-12556-KCF       Doc 55     Filed 09/03/19 Entered 09/03/19 19:30:11            Desc Main
                                  Document      Page 2 of 5




                      Official Committee of _________________________

              Accountant for: Trustee                   Debtor-in-possession

                      Official Committee of _________________________

              Other Professional:

                      Realtor        Appraiser    Special Counsel

                      Auctioneer Other (specify): ________________________

         3.   The employment of the professional is necessary because the Trustee requires
              counsel to render legal services in connection with a review, analysis and
              prosecution of various claims and causes of action seeking turnover of certain
              preferential and/or fraudulent conveyances by the Debtors arising under Chapter 5
              of the Bankruptcy Code, as well as any other claims or causes of action as the
              Trustee may so direct.

         4.   The professional has been selected on the basis of its considerable experience in
              the field of bankruptcy, in particular Chapter 5 avoidance actions. The Trustee
              believes that Perkins is well qualified to serve as special counsel in this Chapter 7
              case.

         5.   The professional services to be rendered are as follows:

              Review, analysis and prosecution of various causes of action seeking turnover of
              preferential, fraudulent conveyances by the Debtors arising under Chapter 5 of the
              Bankruptcy Code, as well as any other claims or causes of action as the Trustee
              may so direct.




145564587.1
Case 19-12556-KCF        Doc 55        Filed 09/03/19 Entered 09/03/19 19:30:11                                  Desc Main
                                      Document      Page 3 of 5




         6.   The proposed arrangement for compensation is as follows:

                     Partners/Counsel                           $730 and $995*
                     Associates                                 $510 and $565
                     Paralegals                                 $245 - $265
                    *The Partner billing at a rate of $995 will have very limited involvement within this case. The bulk of the
                    work will be handled by Deborah M. Kennedy, Senior Counsel, with a billing rate of $730 /hour or lower
                    billing associates.




         7.   To the best of the applicant’s knowledge, the professional’s connection with the
              debtor, creditors, any other party in interest, their respective attorneys and
              accountants, the United States Trustee, or any person employed in the office of
              the United States Trustee, is as follows:

              None

              Describe connection:

              Perkins has no connection with the Debtors or any of the defendant(s) to be
              named in adversary proceedings to be brought by the Trustee in which Perkins
              will represent the Trustee. Perkins has not performed a search of any other
              connections with any other parties in the bankruptcy case or any other adversary
              proceeding.

              Due to the size and diversity of its practice, Perkins may have represented or
              otherwise dealt with, and may now be representing or otherwise dealing with
              various persons and or entities (and their attorneys and accountants) who are or
              may consider themselves creditors and/or parties-in-interest in these bankruptcy
              cases. However, such representation or involvement, if any, does not relate to
              Debtors or their estates.

         8.   To the best of the applicant’s knowledge, the professional (check all that apply):

              does not hold an adverse interest to the estate.

              does not represent an adverse interest to the estate.

              is a disinterested person under 11 U.S.C. § 101(14).



145564587.1
Case 19-12556-KCF           Doc 55     Filed 09/03/19 Entered 09/03/19 19:30:11         Desc Main
                                      Document      Page 4 of 5




                 does not represent or hold any interest adverse to the debtor or the estate
                       with respect to the matter for which he/she will be retained under 11 U.S.C.
                       § 327(e)

                 Other; explain:

                 __________________________________________________________________
                 __________________________________________________________________
                 __________________________________________________________________



         9. If the professional is an auctioneer, appraiser or realtor, the location and description
              of the property is as follows:

         ________________________________________________________________________
         ___________________________________________________________

         Wherefore, the applicant respectfully requests authorization to employ the professional to
render services in accordance with this application, with compensation to be paid as an
administrative expense in such amounts as the Court may hereafter determine and allow.

Date: September 3, 2019                        /s/ John M. McDonnell
                                               Signature of Applicant

                                               John M. McDonnell, Chapter 7 Trustee
                                               Name of Applicant

                                                      and

                                         MCDONNELL CROWLEY, LLC
                                         Counsel for John M. McDonnell, Chapter 7 Trustee


                                         By:   /s/ Brian T. Crowley
                                               BRIAN T. CROWLEY




145564587.1
Case 19-12556-KCF      Doc 55     Filed 09/03/19 Entered 09/03/19 19:30:11         Desc Main
                                 Document      Page 5 of 5




              CERTIFICATE OF COMPLIANCE WITH D.N.J. LBR 2014-1(a)
        I have complied with D.N.J. LBR 2014-1(a) by mailing a copy of this application to all
the following who did not receive electronic notice from the Court: the United States Trustee,
the Debtors and/or Debtors’ attorney, the Trustee (as applicable), the secured creditors, the
Official Committees (as applicable), and others requesting notice, all of whose addresses are
shown on the attached service list, by regular mail, postage prepaid, within one (1) day after
filing with the Court.


Date: September 3, 2019                    Signed: /s/ Brian T. Crowley
                                                  BRIAN T. CROWLEY




145564587.1
